Title: James Madison to Gulian C. Verplanck, 20 April 1831
From: Madison, James
To: Verplanck, Gulian C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 20. 1831
                            
                        
                        
                        I recd. in due time your favour of the 2d. Ult. referring to a Copy of the proof Impression of the "American
                            Landscape" forwarded on behalf of the artists & authors. Owing to successive casualties, the Copy of the publication did
                            not come to hand till yesterday; which will apologise for the delay in returning the thanks which I now offer with my best
                            wishes for the success of so laudable an undertaking, commenced in a manner so conducive to it.
                        I learn with much pleasure, that your venerable father is in the enjoyment of such good health, and that Mrs.
                            Madison and myself retain a place in his kind recollections. I hope he will not doubt that these are reciprocal, and on her
                            part particularly. For yourself, Sir, I renew the assurance of my high esteem and cordial respects.
                        
                        
                            
                                James Madison
                            
                        
                    